PER CURIAM.
Northern States Power Company filed a petition under Ch. 254, Laws of 1965, claiming a dispute existed between it and McCook Electric Cooperative, Inc., as to which company would be permitted to provide electric service for a nursery home being built in the City of Salem by Colonial Manors of Salem, Inc. A. C. Dohrman was the contractor receiving service from McCook Electric during the construction. The Mediation Board was duly convened with Senior Circuit Judge Rice as a member. After a hearing the Board by Decision dated December 22, 1966, determined Northern States had the sole right to provide the service and McCook Electric had no right to provide it for the contractor, nursery home or any contemplated customers in the affected area. McCook Electric appealed the Board's decision to the Circuit Court of the Fourth1 Judicial Circuit in and for McCook County as permitted by Ch. 254.
The circuit court, Judge Seacat presiding, dismissed the appeal by order dated April 13, 1967. It construed the Board's Decision signed by the senior circuit judge as Chairman of the Board, as being an order of the circuit court and not of a Board and that the only appeal therefrom was to the Supreme Court. This left the December 22, 1966 Decision signed by Judge Rice for the Board, as it appeared on its face, in force and effect.
In view of Judge Seacat's decision and Order and perhaps with an abundance of caution, the parties to the dispute appealed to this court' — in #10439 McCook Electric appealed from *622the Mediation Board Decision signed by Judge Rice as Chairman; in #10446 Colonial Manors and in # 10457 McCook Electric appealed from the Order of the circuit court entered by Judge Seacat dismissing the appeal from the Mediation Board order signed by Judge Rice.
While oral argument of these three appeals was heard together, decision thereon was deferred until after oral arguments were later heard in the City of Miller appeal #10454, Application of Nelson, 83 S.D. 611, 163 N.W.2d 533.
That opinion handed down on this date holding Ch. 254, Laws of 1965, unconstitutional disposes of these proceedings and in accord therewith the order appealed from in #10439 is dismissed for want of jurisdiction of an appeal to this court from a decision of the Mediation Board;2 in # 10446 and #10457 the order of the Circuit Court of the Fourth Judicial Circuit in and for McCook County dated April 13, 1967 is reversed and that court is directed to enter an order setting aside the Mediation Board Decision of December 22, 1966 and dismissing the proceedings without costs to any of the parties.
All the Judges concur.

. At the time of the filing of the petition in November 1966, McCook County was in the Second Judicial Circuit. By Chapter 114, Laws of 1966, effective January 3, 1967, McCook County was transferred to the Fourth Judicial Circuit to which court McCook Electric Cooperatives, Inc. thereafter appealed.


. Section 23 of Chapter 254 appears to allow appeals from Mediation Boards only to the circuit court and SDC I960 Supp. 33.0701 permits appeals only from judgments and orders of circuit, county and municipal courts.